I think that Congress included the sovereign states within the purview of the act and that as a war measure it had the power to do so. It did not attempt to repeal, amend, or suspend the state law prescribing the method of selling state timber. This results in an impasse. The land commissioner cannot sell state timber at a price above the ceiling. If there are two or more bids at the ceiling price or higher, he cannot sell at all, because the state law requiring that sales be made only to the highest bidder precludes any other method of ascertaining a successful bidder. This ties the commissioner's hands and freezes the timber. The Federal government alone has the choice of going forward by removing the ceiling prices or exercising its right of eminent domain.
In any event, mandamus will not lie to compel the land commissioner to make a sale in violation of law. *Page 278